[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
United States Court of Appeals
For the First Circuit
           No. 98-1367

   LESTER L. SMITH,

Plaintiff, Appellant,

          v.

JOSHUA FISHBEIR, ET AL.,

Defendants, Appellees.
                     

No. 98-1858

LESTER L. SMITH, JR.,

Plaintiff, Appellant,

          v.

ARGEO PAUL CELLUCCI, ETC., ET AL.,

Defendants, Appellees.

APPEALS FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

[Hon. Patti B. Saris, U.S. District Judge]

        Before

Boudin, Circuit Judge,
Bownes, Senior Circuit Judge,
and Lynch, Circuit Judge. 

Lester L. Smith on brief pro se.
Stephen A. Jonas and Hale and Dorr LLP on brief for appellee Mollie Wilson.

March 11, 1999

Per Curiam.  Having carefully reviewed the judgment
in light of the briefs on appeal, the pleadings and the record
below, we agree with the district court's conclusion that
appellant's two complaints lack an arguable basis in law.  The
complaints were properly dismissed under 28 U.S.C.  1915(e).
Affirmed.  See Loc. R. 27.1.